                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                            DOCKET NO. 1:19-cv-00269-FDW


 SOPHIA J. GRIFFITH,                              )
                                                  )
         Plaintiff,                               )
                                                  )
 vs.                                              )
                                                  )                      ORDER
 ANDREW SAUL,                                     )
 Acting Commissioner of Social Security,          )
                                                  )
         Defendant.                               )
                                                  )

       THIS MATTER is Plaintiff’s Consent Motion for Fees Pursuant to the Equal Access to

Justice Act 28 U.S.C. § 2412(d)(1)(A) and Costs (Doc. No. 23) filed on October 23, 2020. Having

reviewed the motion, supporting materials, memorandum in support, and the case file, the Court

GRANTS in part and DENIES in part the motion.


       IT IS ORDERED that the Plaintiff’s Motion for Fees Under the Equal Access to Justice

Act 28 U.S.C. § 2412(d)(1)(A) is GRANTED to the extent that the Court will award attorney fees

in the amount of $7,700.00, and that pursuant to Comm’r of Soc. Sec. v. Ratliff, 130 S. Ct. 2521

(2010), the fee award will first be subject to offset of any debt Plaintiff may owe to the United

States. The Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, the debt will be satisfied first, and if any funds remain, they will be made payable to Plaintiff

and mailed to Plaintiff’s counsel. If the United States Department of the Treasury reports to the

Commissioner that the Plaintiff does not owe a federal debt, the government will exercise its

discretion and honor an assignment of EAJA fees and pay the awarded fees directly to Plaintiff’s

counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.




         Case 1:19-cv-00269-FDW Document 25 Filed 10/29/20 Page 1 of 2
       IT IS FURTHER ORDERED that that portion of the Motion that seeks an Order from this

Court entitling Plaintiff to be paid costs is DENIED WITHOUT PREJUDICE to be refiled once

costs have been paid in full to this Court. Pursuant to this Court’s Order (Doc. No. 3), Plaintiff

was permitted to pay the cost for filing this action in monthly installments. As of the date of this

Order, Plaintiff has paid $205 and still owes $195 to the Clerk’s office. Plaintiff may resubmit a

motion through counsel once the costs of this action have been paid.


       IT IS THEREFORE ORDERED that Plaintiff’s Motion (Doc. No. 23) is GRANTED IN

PART and DENIED IN PART as stated herein.


       IT IS SO ORDERED.


                                        Signed: October 29, 2020




         Case 1:19-cv-00269-FDW Document 25 Filed 10/29/20 Page 2 of 2
